DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I in the reply filed on 09 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-51 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 38, line 1, there is no antecedent basis for “the inner body”.
In claim 59, line 2, there is no antecedent basis for “the pivot passage”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34, 35, 37, 58, 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van den Berg (US patent 4,290,164).
	The publication to van den Berg (Berg) discloses the invention as is claimed.  Berg discloses an adapter (160, figs. 12-18) for connecting with a coupler (figs. 3, 4) of a wiper blade, such combination establishing a wiper set.  The adapter has a body (161, 167, 162) having means for receiving each of a plurality of wiper arms (41, 42) of different style and means (170, 172) for receiving distal end features (figs. 17, 18) of the plurality of different wiper arms.
	With respect to claim 35, the adapter includes a single cavity, defined between the sidewalls (167), that extends from a proximal end (left side fig. 15) towards a distal end.  The cavity is configured to receive each of the plurality of wiper arms (41, 42) through the proximal end of the adapter.  A plurality of tabs (170, 172) are configured to cooperate with one or more features of the wiper arms to selectively connect each one of the wiper arms to the adapter.
	With respect to claim 37, as portions can be selected as desired, Berg is deemed to meet the claim.  Areas of the body of Berg can be selected to meet the upper, lower and inner portions as claimed.  Nothing would prevent such.
	With respect to claims 58 and 59, note an attachment mount at the proximal end of the Berg adapter which includes an entry passage (164) and pivot passage (163), provided in generally parallel passages sidewalls (167), for slidingly and pivotally receiving the coupler.  The coupler receives the adapter therein and has a post (44) about which the adapter pivots.  A back wall of the coupler (edge wall shown fig. 4) faces the adapter as claimed.

Claim 34, 35, 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depondt (US patent 8,850,653).
	The publication to Depondt discloses the invention as is claimed.  Depondt discloses an adapter (16, fig. 3) for connecting with a coupler (not shown but disclosed) of a wiper blade (10), such combination establishing a wiper set.  The adapter has a body (42, 44, 46) having means in the form of a cavity for receiving each of a plurality of wiper arms (22, 24, 26) of different style (note figures 8-13 showing receipt) and means (50, 51, 106, etc.) for receiving distal end features of the plurality of different wiper arms.
	With respect to claim 35, the cavity extends from a proximal end (right side figures 9-13) to a distal end.  Components (50, 51, 106) are deemed tabs.
	With respect to claim 37, note upper portion (46) joined to lower portion (44) via inner portion (42).
	With respect to claim 38, note inner and outer tongues (48, 68, 70) having inner surfaces facing one another and outer surfaces facing away from one another.  Such tongues extending from a cross member (58) both towards and away from the proximal end.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over van den Berg (US patent (4,290,164) in view of Cox et al (US patent application publication 2014/0352097).
The publication to Berg discloses all of the above recited subject matter, including a single lower tab (166, figs. 12-18) with one upwardly extending barb (generally 170) thereon.  Berg discloses all of the above with the exception of there being a plurality of lower tabs for engaging with a standard and large hook wiper arm, the tabs including barbs extending upwardly therefrom.
The publication to Cox discloses an adapter (24, fig. 2) wherein there are multiple lower tabs (50, 52, 54) longitudinally arranged with respect to one another, each with a barb (60, 62, 64) thereon for engaging different sized hooked wiper arms (26a, 26b, 26c).
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the adapter of Berg with additional tabs and hooks, as clearly suggested by Cox, to provide increased versatility of the adapter to engage different sized hook wiper arms.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over van den Berg (US patent (4,290,164) in view of Kotlarski (US patent 6,499,181).
	The publication to Berg discloses all of the above recited subject matter with the exception of the post defining an obround cross-section and the wiper set having two modes, one where the post is received in the entry passage and not pivotable and one where the post is received in the pivot passage and is pivotable.
	The publication to Kotlarski discloses a wiper set (figs. 8, 9) wherein the adapter (221) thereof includes an entry passage and pivot passage (generally 44), and the coupler (218) thereof includes obround cross-sectional shaped posts (41).  The wiper set includes two modes, one where the post is received in the entry passage and not pivotable (fig. 8) and one where the post is received in the pivot passage and is pivotable (fig. 9).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the post of Berg as obround shape to provide for two installation modes, as clearly suggested by Kotlarski, to provide for limited assembly/release and thus enhanced retention of the post within the adapter.




Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over van den Berg (US patent (4,290,164) in view of Goh (WO publication 2017/115880).
	The publication to Berg discloses all of the above recited subject matter with the exception of the coupler including a depression for receipt of the adapter.  The depression bounded by a floor, sidewalls and front and back walls.
	The publication to Goh (note English language equivalent document US 11,208,077) discloses a low profile wiper set (fig. 1) that includes spoilers (140) and wherein the coupler (130, fig. 17) integrated with the spoilers includes a depression for receipt of the adapter (20), wherein the depression is bounded by a floor, sidewalls, and front and back walls.  While not separately numbered, such structure can clearly be seen.
	It would have been obvious to one of skill in the art before the filing date of the claim invention to provide the wiper set of Berg with a wiper blade wherein the coupler thereof includes a depression for receipt of the adapter, wherein the depression is bounded by a floor, sidewalls, and front and back walls, as clearly suggested by Goh, to provide for a low profile wiper set that includes spoilers integrated with the coupler.

Allowable Subject Matter

Claims 39-51 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 61 and 63-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
03 June 2022